                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION

DENNIS SHAWN ROBERTS                                                                 PLAINTIFF

v.                                                    CIVIL ACTION NO. 4:18-CV-P190-JHM

DAVIESS CO. DETENTION CENTER, et al.                                              DEFENDANTS

                         MEMORANDUM OPINION AND ORDER

       Plaintiff Dennis Shawn Roberts filed a pro se, in forma pauperis complaint pursuant to

42 U.S.C. § 1983. This matter is before the Court for screening pursuant to 28 U.S.C. § 1915A

and McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other grounds by

Jones v. Bock, 549 U.S. 199 (2007). For the reasons set forth below, certain claims will be

dismissed, and Plaintiff will be afforded the opportunity to amend his complaint.

                                  I. SUMMARY OF CLAIMS

       Plaintiff is an inmate at the Daviess County Detention Center (DCDC). He names as

Defendants the DCDC and in their official and individual capacities DCDC Jailer Art Maglinger,

Deputy Moore, and “all staff who handles legal mail.” He alleges that his legal mail has been

opened without his consent and outside his presence on several occasions. His claim against

Defendant Moore appears to be that Defendant Moore has not provided him with the names of

the DCDC employees who handle and sort legal mail. Finally, he asks that if he is to be shipped

to another facility because he has filed this lawsuit, “I would request the Class D coordinator of

Daviess Co. Det. Center to be asked by this Dist. Court to send me to Crittenden Co. for they

have an abundance of classes to get time knocked off sentence so I can return home to my family

sooner.”

       As relief, Plaintiff requests monetary, punitive, and injunctive relief.
                                           II. ANALYSIS

       When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the action, if the

Court determines that it is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C. § 1915A(b)(1) and (2). A claim is legally frivolous when it lacks an arguable basis either

in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). The Court may, therefore,

dismiss a claim as frivolous where it is based on an indisputably meritless legal theory or where

the factual contentions are clearly baseless. Id. at 327. When determining whether a plaintiff

has stated a claim upon which relief can be granted, the Court must construe the complaint in a

light most favorable to Plaintiff and accept all factual allegations as true. Prater v. City of

Burnside, Ky., 289 F.3d 417, 424 (6th Cir. 2002). While a reviewing court must liberally

construe pro se pleadings, Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam), to avoid

dismissal, a complaint must include “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

Request regarding transfer

       Plaintiff asks that he be sent to Crittenden County if he is to be shipped to another facility

because he has filed this lawsuit.

       The Court does not have the authority to supervise classification and assignment of

inmates to various institutions, and an inmate does not have a protected right to be assigned to a

particular prison, security classification, or housing assignment. Olim v. Wakinekona, 461 U.S.

238 (1983); Meachum v. Fano, 427 U.S. 215 (1976); Montanye v. Haymes, 427 U.S. 236 (1976).

As such, Plaintiff’s request for a transfer must be dismissed.



                                                  2
Official-capacity claims and claim against DCDC

          If an action is brought against an official of a governmental entity in his official

capacity, the suit should be construed as brought against the governmental entity. Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 71 (1989). Therefore, in the case at bar, Plaintiff’s claims

against the employees of DCDC in their official capacities are actually brought against the

Daviess County government. See Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994).

         Similarly, Plaintiff’s claims against DCDC must also be considered as being brought

against Daviess County. DCDC is not a “person” subject to suit under § 1983 because municipal

departments, such as jails, are not suable under § 1983. Rhodes v. McDannel, 945 F.2d 117, 120

(6th Cir.1991) (holding that a police department may not be sued under § 1983); see also Marbry

v. Corr. Med. Serv., No. 99-6706, 2000 WL 1720959 at *2 (6th Cir. Nov. 6, 2000) (holding that

a jail is not an entity subject to suit under § 1983). In this situation, it is Daviess County that is

the proper defendant in this case. Smallwood v. Jefferson Cty. Gov’t, 743 F. Supp. 502, 503

(W.D. Ky. 1990) (construing claims brought against the Jefferson County Government, the

Jefferson County Fiscal Court, and the Jefferson County Judge Executive as claims against

Jefferson County itself). Further, Daviess County is a “person” for purposes of § 1983. Monell

v. N.Y.C. Dep’t of Soc. Servs., 436 U.S. 658 (1978). The Court will therefore construe the claims

against DCDC as being brought against Daviess County.

         When a § 1983 claim is made against a municipality, like Daviess County, a court must

analyze two distinct issues: (1) whether the plaintiff’s harm was caused by a constitutional

violation; and (2) if so, whether the municipality is responsible for that violation. Collins v. City

of Harker Heights, Tex., 503 U.S. 115, 120 (1992). The Court will address the issues in reverse

order.



                                                   3
       “[A] municipality cannot be held liable solely because it employs a tortfeasor – or, in

other words, a municipality cannot be held liable under § 1983 on a respondeat superior theory.”

Monell, 436 U.S. at 691 (emphasis in original); Searcy v. City of Dayton, 38 F.3d 282, 286 (6th

Cir. 1994); Berry v. City of Detroit, 25 F.3d 1342, 1345 (6th Cir. 1994). “[T]he touchstone of

‘official policy’ is designed ‘to distinguish acts of the municipality from acts of employees of the

municipality, and thereby make clear that municipal liability is limited to action for which the

municipality is actually responsible.’” City of St. Louis v. Praprotnik, 485 U.S. 112, 138 (1988)

(quoting Pembaur v. Cincinnati, 475 U.S. 469, 479-80 (1986)) (emphasis in Pembaur).

       A municipality cannot be held responsible for a constitutional deprivation unless there is

a direct causal link between a municipal policy or custom and the alleged constitutional

deprivation. Monell, 436 U.S. at 691; Deaton v. Montgomery Cty., Ohio, 989 F.2d 885, 889 (6th

Cir. 1993). Simply stated, the plaintiff must “identify the policy, connect the policy to the city

itself and show that the particular injury was incurred because of the execution of that policy.”

Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993) (quoting Coogan v. City of

Wixom, 820 F.2d 170, 176 (6th Cir. 1987), overruled on other grounds, Frantz v. Vill. of

Bradford, 245 F.3d 869 (6th Cir. 2001)). The policy or custom “must be ‘the moving force of

the constitutional violation’ in order to establish the liability of a government body under

§ 1983.” Searcy, 38 F.3d at 286 (quoting Polk Cty. v. Dodson, 454 U.S. 312, 326 (1981)

(citation omitted)); Bd. of Cty. Comm’rs of Bryan Cty., Okla. v. Brown, 520 U.S. 397, 404 (1997)

(indicating that plaintiff must demonstrate “deliberate conduct”).

       Plaintiff does not allege the existence of a Daviess County policy or custom that was the

moving force behind the alleged constitutional violations. Consequently, Plaintiff has failed to




                                                 4
state a claim against Defendant DCDC or against the other named Defendants in their official

capacities, and those claims will be dismissed.

Claim against Jailer in his individual capacity

       Plaintiff does not allege that Defendant Maglinger engaged in any unconstitutional

behavior. “[P]roof of personal involvement is required for a supervisor to incur personal

liability.” Grinter v. Knight, 532 F.3d 567, 575 (6th Cir. 2008). “[A] plaintiff must plead that

each Government-official defendant, through the official’s own individual actions, has violated

the Constitution.” Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009); Shehee v. Luttrell, 199 F.3d 295,

300 (6th Cir. 1999) (stating that supervisory liability “must be based on active unconstitutional

behavior and cannot be based upon ‘a mere failure to act’”) (quoting Salehpour v. Univ. of Tenn.,

159 F.3d 199, 206 (6th Cir. 1998)). As stated above, the doctrine of respondeat superior, or the

right to control employees, does not apply in § 1983 actions to impute liability onto supervisors.

Monell, 436 U.S. at 691; Taylor v. Mich. Dep’t of Corr., 69 F.3d 76, 80-81 (6th Cir. 1995).

Additionally, “simple awareness of employees’ misconduct does not lead to supervisor liability.”

Leary v. Daeschner, 349 F.3d 888, 903 (6th Cir. 2003).

       Thus, it is not enough that Defendant Maglinger is the Jailer. Without an allegation that

he personally was involved in the alleged unconstitutional conduct, Plaintiff fails to state a claim

against him in his individual capacity, and the claim must be dismissed.

Claim against Defendant Moore

       Plaintiff’s claim against Defendant Moore appears to be that Defendant Moore has not

provided him with the names of the DCDC employees who handle and sort legal mail. Plaintiff

does not explain how failure to provide him with employees’ names is a constitutional violation.




                                                  5
       Under the First Amendment, prisoners have a fundamental right of access to the courts.

Lewis v. Casey, 518 U.S. 343, 346 (1996). “The United States Supreme Court has established

that, in order to have standing to bring a claim for denial of access to the courts, the inmate must

establish that he suffered an actual injury as a result of the alleged denial.” Winburn v. Howe,

43 F. App’x 731, 733 (6th Cir. 2002) (citing Lewis, 518 U.S. at 350-51). “No actual injury

occurs without a showing that such a claim has been lost or rejected, or that the presentation of

such a claim is currently being prevented.” Root v. Towers, No. 00-1527, 2000 WL 1888734,

at *1 (6th Cir. Dec. 21, 2000). “In other words, an inmate who claims that his access to courts

was denied fails to state a claim ‘without any showing of prejudice to his litigation.’” Winburn,

43 F. App’x at 733 (quoting Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996)). Simply alleging

that Defendant Moore refused to provide him with the names of the DCDC employees who

handle the mail does not state a First Amendment claim. See Thomas v. Erdos, No. 1:16-CV-

793, 2016 WL 7106358, at *5 (S.D. Ohio Nov. 2, 2016) (finding that where plaintiff alleged that

defendants neglected to provide him with the names of other defendants, denied him access to

the law library, and read or destroyed his legal papers but did not allege that he had been unable

to file court pleadings, missed court deadlines, or had a case dismissed in any nonfrivolous legal

proceeding based on defendants’ conduct failed to state a First Amendment claim for denial of

access to the courts), report and recommendation adopted, No. 1:16-CV-793, 2016 WL 7049261

(S.D. Ohio Dec. 5, 2016).

       However, should Defendant Moore actually prevent Plaintiff from naming the

appropriate individual(s) responsible for the alleged unconstitutional handling of Plaintiff’s legal

mail, such would constitute an access-to-courts claim.




                                                 6
Legal-mail claim

       “A prisoner’s right to receive mail is protected by the First Amendment.” Knop v.

Johnson, 977 F.2d 996, 1012 (6th Cir. 1992). However, “[p]rison officials may, of course,

impose restrictions that are ‘reasonably related’ to the prison’s security needs or other ‘legitimate

penological objectives.’” Id. (citations omitted). The Sixth Circuit noted, “prison officials may

open prisoners’ incoming mail pursuant to a uniform and evenly applied policy with an eye to

maintaining prison security.” Lavado v. Keohane, 992 F.2d 601, 607 (6th Cir. 1993).

       The Supreme Court and this Circuit have repeatedly held that a prisoner has some
       First Amendment rights to receive mail, subject to the right of prison officials to
       open a prisoner’s incoming mail in accordance with uniformly applied policies
       deemed appropriate to maintain prison security. That case law has also
       acknowledged that the opening of “legal mail” should generally be in the inmate’s
       presence in accordance with appropriately drafted and uniformly applied
       regulations.

Kensu v. Haigh, 87 F.3d 172, 174 (6th Cir. 1996) (citing Wolff v. McDonnell, 418 U.S. 539

(1974)).

       Upon consideration, the Court will allow Plaintiff to amend his complaint to name the

individual(s) in his/her/their individual capacities he contends violated his First Amendment

right related to his legal mail. Based on the complaint, it appears that he has attempted to

identify the names of these individuals but Defendant Moore has refused to provide the names.

The Court ADVISES Defendant Moore that continuing to refuse to reveal those names

could constitute a violation of Plaintiff’s right to access the court.




                                                 7
                                       III. CONCLUSION

        For the foregoing reasons,

        IT IS ORDERED that Plaintiff may within 30 days of entry of this Order amend his

complaint to name an individual or individuals in their individual capacities who allegedly

violated his First Amendment rights related to his legal mail.

        The Clerk of Court is DIRECTED to send to Plaintiff a copy of this Court’s 42 U.S.C.

§ 1983 complaint form with this case number and “AMENDED” affixed thereto.

        Should Plaintiff fail to file an amended complaint, this action will be dismissed for the

reasons set forth herein.

Date:   May 24, 2019




cc:     Plaintiff, pro se
        Defendants
        Daviess County Attorney
4414.009




                                                 8
